Citation Nr: 0507182	
Decision Date: 03/14/05    Archive Date: 03/21/05	

DOCKET NO.  00-13 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to an evaluation in excess of 20 percent for the 
postoperative residuals of spondylolysis of the cervical 
spine with limitation of motion prior to March 10, 1998.

WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran had verified active service from October 1986 to 
February 1987, from May 1987 to October 1987, and from 
January 1988 to March 1990.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in New York, New York.  In a July 2002 
rating decision, the RO awarded an increased rating of 30 
percent for residuals of cervical spine surgery with 
limitation of motion (the maximum evaluation assignable), 
effective in October 2000.  The veteran disagreed with the 
effective date of the increased rating.  In a September 2003 
rating decision, the RO granted an earlier effective date of 
August 1998.  The veteran again disagreed with the effective 
date, and by a June 2004 rating decision, the RO awarded an 
earlier effective date of March 10, 1998 for a cervical spine 
condition with limitation of motion.  The veteran expressed 
disagreement with the new effective date assigned.

Based upon correspondence contained in the file, it appears 
that the veteran wishes to pursue only the issue of 
entitlement to an evaluation in excess of 20 percent for the 
postoperative residuals of spondylolysis of the cervical 
spine prior to March 10, 1998.  Accordingly, the Board will 
confine its review solely to that issue.

In a rating decision of June 21, 2004, the RO granted a total 
disability rating based upon individual unemployability 
effective from March 10, 1998, the date requested by the 
veteran.  She was advised that this represented a total grant 
of benefits with respect to that issue.  However, it is at 
this point unclear whether the veteran wishes to pursue the 
issue of an effective date earlier than March 10, 1998 for 
the award of that benefit.  Inasmuch as the issue of an 
effective date earlier than March 10, 1998 for the award of a 
total disability rating based upon individual unemployability 
has not yet been developed for appellate review, it is not 
for consideration at this time.  It is, however, being 
referred to the RO for clarification, and, if necessary, 
appropriate action.


FINDINGS OF FACT

1.  The veteran's claim for an increased evaluation for the 
service-connected residuals of spondylolysis of the cervical 
spine characterized by limitation of motion was received on 
March 10, 1998.

2.  Prior to March 10, 1998, the veteran's service-connected 
residuals of spondylolysis of the cervical spine were not 
productive of a severe limitation of motion of that segment 
of the spine.


CONCLUSION OF LAW

The schedular requirements for an evaluation in excess of 20 
percent for the postoperative residuals of spondylolysis of 
the cervical spine with limitation of motion were not met 
prior to March 10, 1998.  38 U.S.C.A. §§ 1155, 5110 (West 
2002); 38 C.F.R. §§ 3.400, 4.71a, Diagnostic Code 5290 
(effective prior to September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5103, 
5103A (West 2002).  The VCAA includes an enhanced duty on the 
part of the VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of the VA with 
respect to the statutory duty to assist claimants in the 
development of their claims.  In August 2001, the VA issued 
regulations to implement the provisions of the VCAA, which 
are now codified at 38 C.F.R. § 3.159 (2003).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the veteran was, in 
fact, provided notice in correspondence of December 2001 and 
November 2002, many months prior to the initial AOJ decision 
in June of 2004.  Specifically, in letters of December 2001 
and November 2002, the veteran was provided the opportunity 
to submit evidence, notified of what evidence was required to 
substantiate her claim, provided notice of who was 
responsible for securing the evidence, and advised to submit 
any information or evidence in her possession.  The veteran 
was also provided with a Statement of the Case, and various 
Supplemental Statements of the Case apprising her of 
pertinent regulations and VA actions in her case.

In point of fact, the veteran has been provided every 
opportunity to submit evidence, and to attend a hearing at 
the RO before a Decision Review/Hearing Officer, or before a 
Veterans Law Judge at the RO, or in Washington, D.C.  In that 
regard, the veteran offered testimony in support of her claim 
at a hearing before a Hearing Officer in October 1995.  She 
has been provided with notice of the appropriate laws and 
regulations, and given notice of what evidence she needed to 
submit, as well as what evidence the VA would secure on her 
behalf.  In addition, the veteran was given ample time to 
respond.

Furthermore, the Board notes that the VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  In that regard, the Board notes that the 
evidence includes multiple VA examination reports.  Under the 
facts of this case, "the record has been fully developed" 
with respect to the issue currently on appeal, and "it is 
difficult to discern what additional guidance the VA could 
have provided to the veteran regarding what further evidence 
she could submit to substantiate her claim."  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  
Accordingly, the Board concludes that it should proceed, as 
specific notice as to which party could or should obtain 
which evidence has, in effect, been provided, and no 
additional pertinent evidence appears forthcoming.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).  The claimant has had 
sufficient notice of the type of information needed to 
support her claim, and of the evidence necessary to complete 
the application.  Accordingly, the duty to assist and notify 
as contemplated by the applicable provisions, including the 
VCAA, has been satisfied with respect to the issue on appeal.


Factual Background

In a rating decision of May 1990, the RO granted service 
connection and a 40 percent evaluation (under the provisions 
of Diagnostic Code 5293) for the postoperative residuals of 
spondylolysis of the cervical spine with radiculitis. 

On VA neurologic examination in early October 1994, the 
veteran gave a history of cervical discectomy at the level of 
the 6th and 7th cervical vertebrae in 1988.  The veteran's 
current complaints consisted of limited extension and 
rotation of the cervical spine, as well as numbness and pain 
in the left upper extremity, and intermittent neck spasms.  
The veteran additionally stated that she "didn't trust" her 
left hand.

On physical examination, both neck extension and flexion were 
reduced by 30 percent.  Rotation to the right and left was 
reduced by 50 percent, while lateral bending was also reduced 
by 50 percent.  At the time of examination, there was no 
evidence of either atrophy or fasciculation.  There was 
weakness of 4/5 in the left arm at the deltoid, biceps, and 
triceps, as well as with wrist flexion and extension.  Also 
noted was the presence of give-way weakness in the left upper 
extremity, though there was full power in both legs.  Muscle 
tone in all limbs was within normal limits.  When questioned, 
the veteran reported reduced sensation to pinprick and light 
touch in her left upper extremity at the level of the 5th 
through the 8th cervical dermatomes.  The veteran's gait was 
normal, as was her heel and toe performance.  At the time of 
examination, the Romberg test was negative.  In the opinion 
of the examiner, the veteran exhibited a 30 percent 
impairment of function at the level of the 5th, 6th, 7th, and 
8th cervical vertebrae, and at the first thoracic vertebra.  
The pertinent diagnosis was left clinical cervical 
radiculopathy at the level of the 5th through the 8th 
cervical vertebrae, with 30 percent impaired function.

On VA orthopedic examination, likewise conducted in October 
1994, the veteran gave a history of the insidious onset of 
neck pain, with radiation to both her left upper and lower 
extremities.  Reportedly, the veteran had previously been 
seen by neurology service, where she had received a diagnosis 
of cervical spondylolytic disease with foraminal encroachment 
at multiple levels.  Also noted was a history of focal spinal 
stenosis at the level of the 5th through the 7th cervical 
vertebrae.  Reportedly, the veteran had undergone a cervical 
laminectomy at the level of the 6th and 7th cervical 
vertebrae.

When questioned, the veteran complained of residual pain and 
weakness since the time of her cervical laminectomy.  
Objective findings were consistent with a marked limitation 
of spine (motion), as well as some numbness to pinprick 
sensation in the lateral aspect of the left arm.

At the time of examination, there was no evidence of any 
postural abnormality or fixed deformity.  The musculature of 
the veteran's back showed some evidence of muscle spasm.  
Range of motion measurements showed forward flexion to 
30 degrees, with backward extension to 10 degrees, left and 
right lateral flexion to 10 degrees, and left and right 
rotation to 30 degrees.  According to the veteran, all motion 
of her neck resulted in pain.

Magnetic resonance imaging conducted in late May 1992 was 
consistent with diffuse cervical spondylolytic disease with 
foraminal encroachment at multiple levels, as well as focal 
spinal stenosis at the level of the 4th and 5th cervical 
vertebrae.  In addition, there was some evidence of mild 
focal stenosis from posterior osteophytes at the level of the 
2nd and 3rd thoracic vertebrae.  The pertinent diagnoses were 
postoperative residuals of cervical laminectomy at the level 
of the 6th and 7th cervical vertebrae, with residual weakness 
and pain; spondylolytic disc disease with foraminal 
encroachment at multiple levels; and spinal stenosis at the 
level of the 4th and 5th cervical vertebrae.

During the course of an RO hearing in October 1995, the 
veteran offered testimony regarding the severity of her 
service-connected disability of the cervical spine.

On VA neurologic examination in July 1996, the veteran gave a 
history of C6-7 radiculopathy secondary to degenerative joint 
disease, status post anterior cervical discectomy with fusion 
in November 1998, without significant benefit secondary to 
similar problems at the level of the 4th and 5th and 5th and 
6th cervical vertebrae on the left.

When questioned, the veteran complained of pain and numbness 
in her left upper extremity since 1993/1994, as well as 
intermittent numbness and weakness in the left lower 
extremity since June of 1996.  According to the veteran, her 
right side was "OK," as were her bowel and bladder functions.

On physical examination, muscle power was 5/5 without 
atrophy.  Deep tendon reflexes were as follows:  biceps 2 
bilaterally; supinator 2 on the right, and 1 on the left; 
triceps 2 bilaterally; knee jerks 2 bilaterally; ankle jerks 
2 bilaterally; and plantars flexor bilaterally.  Both touch 
and pinprick sensation were "OK," as was the veteran's gait, 
including heel and toe maneuvers, and hopping and walking.
The pertinent diagnosis was left C6, C7 and C8 radiculopathy 
by history, secondary to early myelopathic symptoms secondary 
to degenerative joint disease of the cervical spine.

On VA orthopedic examination, likewise conducted in July 
1996, the veteran gave a history of left side arm and leg 
numbness since June 1987.  According to the veteran, in 
November 1988, she had undergone a diskectomy at the level of 
the 6th and 7th cervical vertebrae.  Following that 
procedure, the veteran reportedly experienced problems at the 
level of the 4th and 5th, and 5th and 6th cervical vertebrae.  

When questioned, the veteran's pertinent complaints consisted 
of knee pain, as well as numbness in her left leg and arm.  
Objectively, it was observed that the veteran held her head 
erect, and that motion was decreased.  There was a healed 
surgical scar in the area of the right anterior neck, as well 
as some numbness to pinprick on the left arm in a glove-like 
pattern.  At the time of examination, both the biceps and 
triceps reflexes were "OK."  No postural abnormalities were 
in evidence, nor was there any evidence of a fixed deformity.  
The musculature of the veteran's cervical spine showed some 
palpable paravertebral muscle spasm.  Range of motion 
measurements of the cervical spine showed forward flexion to 
30 degrees, backward extension to 10 degrees, left and right 
lateral flexion to 15 degrees, and left and right rotation to 
30 degrees.  At the time of examination, there was objective 
evidence of pain on motion.  Radiographic studies of the 
cervical spine showed evidence of degenerative joint disease 
with spur formation, narrow disc spaces, and neuroforaminal 
encroachment.  The pertinent diagnoses were status post 
diskectomy at the level of the 6th and 7th cervical 
vertebrae, with radiculitis of the left upper and lower 
extremities; and degenerative joint disease of the cervical 
spine with neuroforaminal encroachment.

In a rating decision of November 1996, the RO discontinued 
the previous 40 percent evaluation under Diagnostic Code 5293 
for the postoperative residuals of spondylolysis of the 
cervical spine with radiculitis to award a more favorable 
combined evaluation by separating the symptoms, effective in 
June 1991.  In place of the single evaluation, the RO granted 
a combined 50 percent evaluation for the veteran's cervical 
spine disorder and its various related disabilities, which 
consisted of a 20 percent evaluation for the postoperative 
residuals of spondylolysis of the cervical spine with 
limitation of motion; a 20 percent evaluation for radiculitis 
of the left lower extremity; and a 20 percent evaluation for 
radiculitis of the left upper extremity.

On VA spine examination in April 1997, the veteran complained 
of neck pain which referred to her right arm.  According to 
the veteran, she was reporting for the examination only for 
the purpose of range of motion studies.  

On physical examination, it was noted that the veteran kept 
her head turned to the right.  Two different physicians 
evaluated the veteran for range of motion of her cervical 
spine.  The first physician's examination showed forward 
flexion to 30 degrees, with backward extension to 15 degrees.  
Left and right lateral flexion were to 10 degrees, while 
rotation to the left and right was to 15 degrees.

The second physician noted a range of motion of the cervical 
spine showing forward flexion to 10 degrees, backward 
extension to 5 degrees, left lateral flexion to 0 degrees, 
right lateral flexion to 5 degrees, left rotation to 0 
degrees, and right rotation to 25 degrees.  According to the 
examining physicians, the veteran showed no objective 
evidence of pain on motion of the neck.  Nor was there any 
evidence of neurological involvement.  Radiographic studies 
were consistent with the presence of cervical spondylosis.  
The pertinent diagnosis was cervical spondylosis with limited 
range of motion of the neck.  

Noted at the time of examination was that the veteran's 
examination findings were "variable," with no apparent spasms 
or objective evidence of acute pain.  Additionally noted was 
that the veteran's restricted cervical motion "appeared 
volitional."  A September 1997 rating decision continued the 
20 percent evaluation for cervical spine disability 
manifested by limitation of motion.

On March 10, 1998, there was received the veteran's claim for 
an increased evaluation for her service-connected cervical 
spine disability.  

In an RO hearing of October 2000, the veteran once again made 
mention of her claim for an increased evaluation for her 
service-connected cervical spine disability.

In a rating decision of July 2002, the RO granted a 30 
percent evaluation for the postoperative residuals of 
spondylolysis of the cervical spine with limitation of 
motion, effective from October 5, 2000, the date of the 
aforementioned personal hearing.  The 30 percent evaluation 
assigned the veteran's service-connected disability of the 
cervical spine was based primarily on the findings of a VA 
medical examination in May 2002.  

In a rating decision of June 2004, the veteran's previously-
assigned 30 percent evaluation for the postoperative 
residuals of spondylolysis of the cervical spine with 
limitation of motion was made effective from March 10, 1998, 
considered to be the date of receipt of the veteran's claim 
for increase.


Analysis

The veteran in this case seeks an evaluation in excess of 20 
percent for the postoperative residuals of spondylolysis of 
the cervical spine with limitation of motion prior to March 
10, 1998, the date of the assignment of a 30 percent 
evaluation for that same disability.  In pertinent part, it 
is argued that the veteran is entitled to a 30 percent 
evaluation for her disability of the cervical spine effective 
from January 1, 1996.

In that regard, the Board notes that disability evaluations, 
in general, are intended to compensate for the average 
impairment of earning capacity resulting from a 
service-connected disability.  They are primarily determined 
by comparing objective clinical findings with the criteria 
set forth in the Rating Schedule.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2004).

With regard to effective dates, 38 U.S.C.A. § 5110(a) 
provides as follows:  "Unless specifically provided otherwise 
... a claim for increased compensation ... shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefore.  
38 U.S.C.A. § 5110(a) (2004).  38 U.S.C.A. § 5110(b)(2) 
states as follows:  "The effective date of increased 
compensation shall be the earliest date as of which it is 
ascertainable that an increase in disability has occurred, if 
application is received within one year from such date."  
38 U.S.C.A. § 5110(b) (2004); see also 38 C.F.R. 
§ 3.400(o)(1)(2) (2004).  Put somewhat more simply, when 
considering a claim for an increased rating, the date of 
award of benefits will most often be the date of claim or 
date entitlement arose, whichever is later. 

The Board notes that, prior to June 6, 1991, the neurologic 
and orthopedic manifestations of the veteran's cervical spine 
disability were evaluated in combination as 40 percent 
disabling under the provisions of 38 C.F.R. Part 4, 
Diagnostic Code 5293 (intervertebral disc syndrome).  
Effective June 6, 1991, the veteran was awarded a combined 50 
percent evaluation for her service-connected cervical spine 
disability.  However, that evaluation was assigned as 
follows:  a 20 percent evaluation (under Diagnostic Code 
5290) for the postoperative residuals of spondylolysis of the 
cervical spine with limitation of motion; a 20 percent 
evaluation (under Diagnostic Code 8720) for radiculitis of 
the left lower extremity; and a 20 percent evaluation (under 
Diagnostic Code 8713) for radiculitis of the left upper 
extremity.  The issue currently on appeal concerns only the 
effective date ultimately assigned the veteran's rating for 
the postoperative residuals of spondylolysis of the cervical 
spine, a rating based primarily on limitation of motion.  

In that regard, the Board notes that, on VA orthopedic 
examination in October 1994, there were present neither 
postural abnormalities nor any fixed deformity of the 
veteran's cervical spine.  Forward flexion was to 30 degrees, 
while backward extension, left lateral flexion, and right 
lateral flexion were to 10 degrees.  Rotation to both the 
right and left was to 30 degrees, with some pain.

On subsequent VA neurologic examination in July 1996, muscle 
power was 5/5 in all extremities, with no evidence of any 
atrophy.  An orthopedic examination conducted at that same 
time noted that the veteran was able to hold her head erect.  
Once again, there was no evidence of any postural abnormality 
or fixed deformity.  While the musculature of the veteran's 
cervical spine showed some palpable spasm, range of motion 
measurements showed forward flexion to 30 degrees, with 
backward extension to 10 degrees, left and right lateral 
flexion to 15 degrees, and left and right rotation to 30 
degrees.  

The Board observes that, on subsequent VA spinal examination 
in April 1997, range of motion measurements of the veteran's 
cervical spine were somewhat inconsistent.  More 
specifically, the first physician who examined the veteran 
found forward flexion to 30 degrees, backward extension to 15 
degrees, left and right lateral flexion to 10 degrees, and 
left and right rotation to 15 degrees.  However, the second 
examiner found forward flexion to 10 degrees, with backward 
extension to 5 degrees, left lateral flexion to 0 degrees, 
and right lateral flexion to 5 degrees.  Rotation to the left 
was to 30 degrees, with rotation to the right to 25 degrees.  
According to the examiners, the veteran showed no objective 
evidence of pain on motion.  Nor was there any evidence of 
neurological involvement.  In the opinion of the examiners, 
the veteran's examination results were "variable."  
Significantly, at the time of examination, the veteran showed 
no apparent spasms or objective evidence of acute pain.  
Moreover, her restricted motion appeared somewhat 
"volitional."

Pursuant to those laws and regulations in effect for the 
period in question, a 20 percent evaluation is warranted 
where there is demonstrated evidence of moderate limitation 
of motion of the cervical spine.  A 30 percent evaluation, 
under those same laws and regulations, requires demonstrated 
evidence of severe limitation of motion of the cervical 
spine.  38 C.F.R. Diagnostic Code 5290 (effective prior to 
September 26, 2003).

Based on the aforementioned, the Board is of the opinion 
that, prior to March 10, 1998, the veteran's cervical spine 
pathology was not of a severity sufficient to warrant the 
assignment of a greater than 20 percent evaluation.  This is 
to say that, prior to March 10, 1998, there was no evidence 
to show that the veteran suffered from a severe limitation of 
motion of the cervical spine as a result of the postoperative 
residuals of cervical spondylolysis.  Rather, the entire 
clinical evidence is more in keeping with a moderate 
limitation of motion of the cervical spine.  This is 
particularly the case given the rather inconsistent findings 
on VA examination in April 1997, and the lack of any evidence 
of either apparent spasms or objective evidence of acute 
pain.

The Board notes that the 30 percent evaluation now in effect 
for the veteran's service-connected residuals of 
spondylolysis of the cervical spine was based primarily on 
the results of a VA examination in May 2002.  The effective 
date established for that evaluation was March 10, 1998, 
considered the date of receipt of the veteran's claim for 
increase.  Based on a review of the entire record, there is 
no evidence that, for the period prior to March 10, 1998, the 
veteran was suffering from orthopedic symptomatology 
associated with her cervical spine sufficient to warrant the 
assignment of an evaluation in excess of the 20 percent then 
in effect.  Accordingly, the veteran's claim must be denied.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) ; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   


ORDER

An evaluation in excess of 20 percent for the postoperative 
residuals of spondylolysis of the cervical spine with 
limitation of motion prior to March 10, 1998, is denied.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


